Citation Nr: 1731523	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1976 to May 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In August 2012, May 2013, September 2013, and June 2014, the Board remanded the case for further development.  In June 2014, the Board remanded the issue of entitlement to service connection for a left hip disability:  ordering the RO to issue a statement of the case.  In September 2015, the RO issued a statement of the case, and the Veteran perfected his appeal of the issue later that month.  Significantly, in October 2015, the Veteran requested a hearing on the issue before a member of the Board.  Similarly, in September 2015, the Veteran perfected an appeal on the issue of entitlement to service connection for a cervical spine disability and subsequently requested a hearing before a member of the Board.  These issues have been separately docketed and will be addressed following the requested hearings.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's current left patellofemoral arthrosis, status post fracture of femoral trochlea, meniscectomy, and chondroplasty, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for left patellofemoral arthrosis, status post fracture of femoral trochlea, meniscectomy, and chondroplasty, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left knee disability, which he attributes to an in-service injury in 1980 and/or his service-connected right knee and back disabilities.  See, e.g., Hearing transcript, 16 (August 2011).  Specifically, he asserts that he has experienced left knee weakness and pain since multiple in-service knee injuries.  See id.  He also asserts that his service-connected right knee and spine disabilities have altered his body mechanics so as to place added pressure on the left knee, which, over the years, has resulted in his current left knee disability.  See, e.g., id.  In January 2014, in support of his claim, he submitted medical treatises regarding kinematic asymmetry during gait in unilateral and bilateral knee osteoarthritis as well as gait analysis post-anterior cruciate ligament reconstruction knee osteoarthritis.

Initially, the Board finds that the Veteran has a current left knee disability:  patellofemoral arthrosis, status post fracture of femoral trochlea, meniscectomy, and chondroplasty.  See, e.g., VA examination (October 2012).

The Board further finds that the Veteran experienced several in-service events that could have caused his current left knee disability.  In this regard, the Veteran fell down a staircase (Service treatment records (STR), April 29, 1976); fell off a ladder (STR, September 12, 1977); fell from a plane (STR, January 30, 1978); fell from a balcony (STR, August 10, 1982).  Indeed, these events were so severe as to serve as the basis for service connection for the Veteran's current right knee and back disabilities.  See Rating decision (May 2013).

The Board also finds that functional impairment, such as altered gait and limitation of motion, stemming from the Veteran's service-connected right knee and back disabilities could have caused or aggravated his current left knee disability.  See, e.g., Dr. Schmitz (August 11, 2011) (discussed further below).

Accordingly, this case turns on whether the Veteran's current left knee disability is related to the aforementioned in-service events or service-connected disabilities.  The competent medical evidence regarding the etiology of the Veteran's current left knee disability consists of Dr. Schmitz's August 2011 opinion as well as VA medical opinions issued in October 2012, January 2013, June, 2013, November 2013, and September 2015.  Historically, the Board has found that the VA medical opinions issued in October 2012, June 2013, and September 2013 are inadequate for lack of rationale, internal inconsistency, and failure to address potentially favorable evidence of record.  See Board Remand (June 2014); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board may not simply adopt a medical opinion that fails to discuss favorable evidence of record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The Board also finds that the September 2015 VA medical opinion is also inadequate as it too fails to address favorable evidence of record, namely the opinion of Dr. Schmitz and the January 2013 VA examiner.  Significantly, the Board ordered the examiner to address these opinions in its June 2016 remand.  Even though the aforementioned VA medical opinions are inadequate, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor without remanding to obtain and additional medical opinion.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The remaining competent medical opinions of record consists of those from the January 2013 VA examiner and Dr. Schmitz, both of which are favorable to the Veteran's claim.  In August 2011, Dr. Schmitz, a private orthopedic surgeon who operated on the Veteran's left knee, opined that the Veteran's in-service right knee injury caused compensatory gait that overstressed the left lower extremity, which has led to the current left knee disability.  He further opined that the fall that caused the right knee disability may have caused the current left knee disability.  The Board finds that Dr. Schmitz's theory regarding in-service incurrence is corroborated by the January 2013 VA examiner's opinion that the "Veteran's bilateral knee problems are caused by numerous falls he incurred while in [the] US Navy, particularly, one fall from 15-18 feet while sliding down pole."  Indeed, the Veteran testified that this fall had the most severe impact on his left knee.  Significantly, the RO relied upon the January 2013 VA examiner's favorable opinion to grant service connection for the right knee.
In sum, the Board finds that it is at least as likely as not that the Veteran's current left knee disability is related to service in light of the Veteran's credible testimony of left knee pain and weakness in and since his in-service injuries and the opinions from a VA physician and a private orthopedic surgeon linking the current left knee disability to the in-service injuries.  Thus, after resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether his current left knee disability was incurred in service.  It follows that entitlement to service connection for left patellofemoral arthrosis, status post fracture of femoral trochlea, meniscectomy, and chondroplasty, is warranted.
 

ORDER

Service connection for left patellofemoral arthrosis, status post fracture of femoral trochlea, meniscectomy, and chondroplasty, is granted.



____________________________________________
C. CRAWFORD
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


